UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7197


TIMOTHY A. JONES,

                Plaintiff - Appellant,

          v.

MR. TOWNLEY, Superintendent, Halifax Correctional Unit #23;
JOHN DOE(S), Halifax Correctional Unit #23; JANE DOE(S),
Halifax Correctional Unit #23,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:11-cv-00509-JRS)


Submitted:   November 20, 2012              Decided: November 27, 2012


Before TRAXLER,     Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Timothy A. Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy       A.    Jones     filed      a   42      U.S.C.     §    1983    (2006)

complaint    in     the    district       court.         He      appeals        the    district

court’s     order       dismissing      his        action       without     prejudice          for

failure to comply with the magistrate judge’s order informing

Jones that he needed to particularize his complaint.

            This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

47 (1949).        Because the deficiencies identified by the district

court, that Jones failed to particularize his claims, may be

remedied     by    the    filing     of    a       complaint         that   satisfies         the

requirements       of     the   district           court,       we     conclude       that    the

district     court’s       order     is    neither          a     final     order       nor    an

appealable    interlocutory          or    collateral            order.         Domino       Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).          Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for lack of jurisdiction.                                      We

dispense     with       oral    argument       because           the    facts     and        legal

contentions       are    adequately       presented         in    the    materials       before

this court and argument would not aid the decisional process.

                                                                                      DISMISSED



                                               2